MEMORANDUM **
Andre Hoskins appeals pro se the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) his action bringing claims under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680, and 42 U.S.C. § 1983. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal pursuant to 28 U.S.C. § 1915(e) for failure to state a claim, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Hoskins’ FTCA claim against the Federal Communications Commission because the FTCA provides for suits against the United States, and not individual agencies, for personal injuries arising out of the negligence of federal employees. See 28 U.S.C. §§ 1346(b), 2679(a); Allen v. Veterans Admin., 749 F.2d 1386, 1388 (9th Cir.1984).
The district court properly dismissed Hoskins’ section 1983 claims against the remaining defendants because private parties are not generally acting under color of state law, and conclusory allegations, unsupported by fact, are insufficient to state a claim under the Civil Rights Act. See Price v. Hawaii, 939 F.2d 702, 707-708 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.